
	
		II
		110th CONGRESS
		1st Session
		S. 1274
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the safety of food for humans and pets.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Human and Pet Food Safety Act of
			 2007.
		2.Food safety for
			 humans and pets
			(a)Adverse events;
			 inspections; recallChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341 et seq.) is amended by adding at the end the
			 following:
				
					417.Notification
				and recall
						(a)Notice to
				secretary of violation
							(1)In
				generalA person that has reason to believe that any food
				introduced into or in interstate commerce, or held for sale (whether or not the
				first sale) after shipment in interstate commerce, may be in violation of this
				Act shall immediately notify the Secretary of the identity and location of the
				food.
							(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
							(b)Recall and
				consumer notification; voluntary actionsIf the Secretary
				determines that food is in violation of this Act when introduced into or while
				in interstate commerce or while held for sale (whether or not the first sale)
				after shipment in interstate commerce and that there is a reasonable
				probability that the food, if consumed, would present a threat to public
				health, as determined by the Secretary, the Secretary shall give the
				appropriate persons (including the manufacturers, importers, distributors, or
				retailers of the food) an opportunity to—
							(1)cease
				distribution of the food;
							(2)notify all
				persons—
								(A)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
								(B)to which the food
				has been distributed, transported, or sold, to immediately cease distribution
				of the food;
								(3)recall the
				food;
							(4)in conjunction
				with the Secretary, provide notice of the finding of the Secretary—
								(A)to consumers to
				whom the food was, or may have been, distributed; and
								(B)to State and
				local public health officials; or
								(5)take any
				combination of the measures described in this paragraph, as determined by the
				Secretary to be appropriate in the circumstances.
							(c)Civil and
				criminal penalties
							(1)Civil
				Sanctions
								(A)Civil
				penaltyAny person that commits an act that violates the
				notification and recall standards under subsection (b) (including a regulation
				promulgated or order issued under this Act) may be assessed a civil penalty by
				the Secretary of not more than $10,000 for each such act.
								(B)Separate
				offenseEach act described in subparagraph (A) and each day
				during which that act continues shall be considered a separate offense.
								(2)Other
				requirements
								(A)Written
				orderThe civil penalty described in paragraph (1) shall be
				assessed by the Secretary by a written order, which shall specify the amount of
				the penalty and the basis for the penalty under subparagraph (B) considered by
				the Secretary.
								(B)Amount of
				penaltySubject to paragraph (1)(A), the amount of the civil
				penalty shall be determined by the Secretary, after considering—
									(i)the gravity of
				the violation;
									(ii)the degree of
				culpability of the person;
									(iii)the size and
				type of the business of the person; and
									(iv)any history of
				prior offenses by the person under this Act.
									(C)Review of
				orderThe order may be reviewed only in accordance with
				subsection (d).
								(3)ExceptionNo
				person shall be subject to the penalties of this subsection—
								(A)for having
				received, proffered, or delivered in interstate commerce any food, if the
				receipt, proffer, or delivery was made in good faith, unless that person
				refuses to furnish (on request of an officer or employee designated by the
				Secretary)—
									(i)the name, address
				and contact information of the person from whom that person purchased or
				received the food;
									(ii)copies of all
				documents relating to the person from whom that person purchased or received
				the food; and
									(iii)copies of all
				documents pertaining to the delivery of the food to that person; or
									(B)if that person
				establishes a guaranty signed by, and containing the name and address of, the
				person from whom that person received in good faith the food, stating that the
				food is not adulterated or misbranded within the meaning of this Act.
								(d)Judicial
				review
							(1)In
				generalAn order assessing a civil penalty under subsection (c)
				shall be a final order unless the person—
								(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in the United States court of appeals for the circuit in
				which that person resides or has its principal place of business or the United
				States Court of Appeals for the District of Columbia; and
								(B)simultaneously
				serves a copy of the petition by certified mail to the Secretary.
								(2)Filing of
				recordNot later than 45 days after the service of a copy of the
				petition under paragraph (1)(B), the Secretary shall file in the court a
				certified copy of the administrative record upon which the order was
				issued.
							(3)Standard of
				reviewThe findings of the Secretary relating to the order shall
				be set aside only if found to be unsupported by substantial evidence on the
				record as a whole.
							(e)Collection
				actions for failure To pay
							(1)In
				generalIf any person fails to pay a civil penalty assessed under
				subsection (c) after the order assessing the penalty has become a final order,
				or after the court of appeals described in subsection (d) has entered final
				judgment in favor of the Secretary, the Secretary shall refer the matter to the
				Attorney General, who shall institute in a United States district court of
				competent jurisdiction a civil action to recover the amount assessed.
							(2)Limitation on
				reviewIn a civil action under paragraph (1), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to judicial review.
							(f)Penalties paid
				into accountThe Secretary—
							(1)shall deposit
				penalties collected under this section in an account in the Treasury;
				and
							(2)may use the funds
				in the account, without further appropriation or fiscal year limitation—
								(A)to carry out
				enforcement activities under food safety law; or
								(B)to provide
				assistance to States to inspect retail commercial food establishments, such as
				an establishment that holds, stores, or transports food or food ingredients, or
				other food or firms under the jurisdiction of State food safety
				programs.
								(g)Discretion of
				the secretary To prosecuteNothing in this section, section 418,
				or section 419 requires the Secretary to report for prosecution, or for the
				commencement of an action, the violation of this Act in a case in which the
				Secretary finds that the public interest will be adequately served by the
				assessment of a civil penalty under this section.
						(h)Remedies not
				exclusiveThe remedies provided in this section may be in
				addition to, and not exclusive of, other remedies that may be available.
						418.Mandatory
				recall action
						(a)Mandatory
				actionsIf a person referred to in section 417(b) refuses to or
				does not adequately carry out the actions described in that section within the
				time period and in the manner prescribed by the Secretary, the Secretary
				shall—
							(1)have authority to
				control and possess the food, including ordering the shipment of the food from
				a food establishment, such as an establishment that holds, stores, or
				transports food or food ingredients, to the Secretary—
								(A)at the expense of
				such food establishment; or
								(B)in an emergency
				(as determined by the Secretary), at the expense of the Secretary; and
								(2)by order,
				require, as the Secretary determines to be necessary, the person to
				immediately—
								(A)cease
				distribution of the food; and
								(B)notify all
				persons—
									(i)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
									(ii)if the food has
				been distributed, transported, or sold, to immediately cease distribution of
				the food.
									(b)Notification to
				consumers by secretaryThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under paragraph (1)—
							(1)to consumers to
				whom the food was, or may have been, distributed; and
							(2)to State and
				local public health officials.
							(c)Nondistribution
				by notified personsA person that processes, distributes, or
				otherwise handles the food, or to which the food has been distributed,
				transported, or sold, and that is notified under section 417(b)(2) or
				subsection (a)(2)(B) of this section shall immediately cease distribution of
				the food.
						(d)Availability of
				records to secretaryEach person referred to in section 417 that
				processed, distributed, or otherwise handled food shall make available to the
				Secretary information necessary to carry out this subsection, as determined by
				the Secretary, regarding—
							(1)persons that
				processed, distributed, or otherwise handled the food; and
							(2)persons to which
				the food has been transported, sold, distributed, or otherwise handled.
							(e)Informal
				hearings on orders
							(1)In
				generalThe Secretary shall provide any person subject to an
				order under subsection (a) with an opportunity for an informal hearing, to be
				held as soon as practicable but not later than 2 business days after the
				issuance of the order.
							(2)Scope of the
				hearingIn a hearing under paragraph (1), the Secretary shall
				consider the actions required by the order and any reasons why the food that is
				the subject of the order should not be recalled.
							(f)Post-hearing
				recall orders
							(1)Amendment of
				orderIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that there is a reasonable
				probability that the food that is the subject of an order under subsection (a),
				if consumed, would present a threat to the public health, the Secretary, as the
				Secretary determines to be necessary, may—
								(A)amend the order
				to require recall of the food or other appropriate action;
								(B)specify a
				timetable in which the recall shall occur;
								(C)require periodic
				reports to the Secretary describing the progress of the recall; and
								(D)provide notice of
				the recall to consumers to whom the food was, or may have been,
				distributed.
								(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
							(g)Remedies not
				exclusiveThe remedies provided in this section shall be in
				addition to, and not exclusive of, other remedies that may be available.
						419.Foreign
				inspections; imports
						(a)Authority To
				inspectThe Secretary shall have the authority to visit any
				foreign country that imports to the United States human or pet food. Such a
				visit shall be for the purpose of auditing the food safety or pet food programs
				of such foreign country or to conduct investigations in the event that a food
				or ingredient of a food is found to violate this Act.
						(b)Imports
							(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall establish a system under which a foreign
				government or foreign manufacturer, importer, distributor, or retailer that
				seeks to import food to the United States shall submit a request for
				certification to the Secretary.
							(2)Certification
				standardA foreign government or foreign manufacturer, importer,
				distributor, or retailer requesting a certification to import food to the
				United States shall demonstrate, in a manner determined appropriate by the
				Secretary, that food produced under the supervision of a foreign government or
				by the foreign manufacturer, importer, distributor, or retailer has met
				standards for food safety, inspection, labeling, and consumer protection that
				are at least equivalent to standards applicable to food produced in the United
				States.
							(3)Certification
				approval
								(A)Request by
				foreign governmentPrior to granting the certification request of
				a foreign government, the Secretary shall review, audit, and certify the food
				safety program of a requesting foreign government (including all statutes,
				regulations, and inspection authority) as at least equivalent to the food
				safety program in the United States, as demonstrated by the foreign
				government.
								(B)Request by
				foreign establishmentPrior to granting the certification request
				of a foreign manufacturer, importer, distributor, or retailer that seeks to
				import food to the United States, the Secretary shall certify, based on an
				onsite inspection, the food safety programs and procedures of a requesting
				foreign firm as at least equivalent to the food safety programs and procedures
				of the United States.
								(4)LimitationA
				foreign government or foreign manufacturer, importer, distributor, or retailer
				approved by the Secretary to import food to the United States under this
				section shall be certified to export only the approved food products to the
				United States for a period not to exceed 5 years.
							(5)Withdrawal of
				certificationThe Secretary may withdraw certification of any
				food from a foreign government or foreign manufacturer, importer, distributor,
				or retailer that seeks to import food to the United States—
								(A)if such food is
				linked to an outbreak of human illness;
								(B)following an
				investigation by the Secretary that finds that the food safety programs and
				procedures of the foreign government or foreign manufacturer, importer,
				distributor, or retailer are no longer equivalent to the food safety programs
				and procedures in the United States; or
								(C)following a
				refusal to allow United States officials to conduct such audits and
				investigations as may be necessary to fulfill the requirements under this
				section.
								(6)Renewal of
				certificationThe Secretary shall audit a foreign government and
				a foreign manufacturer, importer, distributor, or retailer that seeks to import
				food to the United States at least every 5 years to ensure the continued
				compliance with the standards set forth in this section.
							(7)Required
				routine inspectionThe Secretary shall routinely inspect food and
				food animals (via a physical examination) before it enters the United States to
				ensure that it is—
								(A)safe;
								(B)labeled as
				required for food produced in the United States; and
								(C)otherwise meets
				requirements under this Act.
								(8)Records
				inspection
								(A)In
				generalThe responsible party or importer shall permit an
				authorized person to have access to records required to be maintained under
				this section during an inspection pursuant to section 704.
								(B)DefintionsFor
				purposes of this paragraph—
									(i)the term
				authorized person means an officer or employee of the Department
				of Health and Human Services, who has—
										(I)appropriate
				credentials, as determined by the Secretary; and
										(II)been duly
				designated by the Secretary to have access to the records required under this
				section; and
										(ii)the term
				responsible party means, with respect to an article of food, any
				person responsible for the manufacturing, processing, packaging, or holding for
				such food for consumption in the United States.
									(9)EnforcementThe
				Secretary is authorized to—
								(A)deny importation
				of food from any foreign government that does not permit United States
				officials to enter the foreign country to conduct such audits and inspections
				as may be necessary to fulfill the requirements under this section;
								(B)deny importation
				of food from any foreign government or foreign manufacturer, importer,
				distributor, or retailer that does not consent to an investigation by the
				Administration when food from that foreign country or foreign firm is linked to
				a food-borne illness outbreak or is otherwise found to be adulterated or
				mislabeled; and
								(C)promulgate rules
				and regulations to carry out the purposes of this section, including setting
				terms and conditions for the destruction of products that fail to meet the
				standards of this Act.
								(10)Detention and
				seizureAny food imported for consumption in the United States
				may be detained, seized, or condemned pursuant to section
				418.
							.
			3.Ensuring
			 efficient and effective communications during a recallThe Secretary shall, during an ongoing
			 recall of human or pet food shall—
			(1)work with
			 companies, relevant professional associations, and other organizations to
			 collect and aggregate information pertaining to the recall;
			(2)use existing
			 networks of communication including electronic forms of information
			 dissemination to enhance the quality and speed of communication with the
			 public; and
			(3)post information
			 regarding recalled products on the Internet website of the Food and Drug
			 Administration in a consolidated, searchable form that is easily accessed and
			 understood by the public.
			4.Ensuring the
			 safety of pet food
			(a)Processing and
			 ingredient standardsNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in consultation with the
			 Association of American Feed Control Officials, and other relevant stakeholder
			 groups, including veterinary medical associations, animal health organizations,
			 and pet food manufacturers, shall by regulation establish—
				(1)processing and
			 ingredient standards with respect to feed, pet food, animal waste, and
			 ingredient definitions; and
				(2)updated standards
			 for the labeling of pet food that includes nutritional information and
			 ingredient information.
				(b)Early warning
			 surveillance systems and notification during pet food recalls
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall by regulation establish an early warning and
			 surveillance system to identify contaminations of the pet food supply and
			 outbreaks of illness from pet food. In establishing such system, the Secretary
			 shall—
					(A)use surveillance
			 and monitoring mechanisms similar to, or in coordination with, those mechanisms
			 used by the Centers for Disease Control and Prevention to monitor human health,
			 such as the Foodborne Diseases Active Surveillance Network (FoodNet) and
			 PulseNet;
					(B)consult with
			 relevant professional associations and private sector veterinary hospitals;
			 and
					(C)work with Health
			 Alert Networks and other notification networks to inform veterinarians and
			 relevant stakeholders during any recall of pet food.
					(2)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out paragraph (1) such sums as may be necessary.
				5.Sense of the
			 Senate
			(a)FindingsCongress
			 finds that—
				(1)the safety and
			 integrity of the United States food supply is vital to the public health, to
			 public confidence in the food supply, and to the success of the food sector of
			 the Nation's economy;
				(2)illnesses and
			 deaths of individuals and companion pets caused by contaminated food—
					(A)have contributed
			 to a loss of public confidence in food safety; and
					(B)have caused
			 significant economic loses to manufactures and producers not responsible for
			 contaminated food items;
					(3)the task of
			 preserving the safety of the food supply of the United States faces tremendous
			 pressures with regard to—
					(A)emerging
			 pathogens and other contaminants and the ability to detect all forms of
			 contamination; and
					(B)an increasing
			 volume of imported food, without adequate monitoring and inspection;
					(4)the United States
			 is increasing the amount of food that it imports such that —
					(A)from 2003 to the
			 present, the value of food imports has increased from $45,600,000,000 to
			 $64,000,000,000; and
					(B)imported food
			 accounts for 13 percent of the average Americans diet including 31 percent of
			 fruits, juices, and nuts, 9.5 percent of red meat and 78.6 percent of fish and
			 shellfish; and
					(5)the number of
			 full time equivalent Food and Drug Administration employees conducting
			 inspections has decreased from 2003 to 2007.
				(b)Sense of the
			 SenateIt is the sense of the Senate that—
				(1)it is vital for
			 Congress to provide the Food and Drug Administration with additional resources,
			 authorities, and direction with respect to ensuring the safety of the food
			 supply of the United States;
				(2)additional Food
			 and Drug Administration inspectors are required if we are to improve Food and
			 Drug Administration’s ability to safeguard the food supply of the United
			 States; and
				(3)because of the
			 increasing volume of international trade in food products the Secretary of
			 Health and Human Services should make it a priority to enter into agreements,
			 including memoranda of understanding, with the trading partners of the United
			 States with respect to food safety.
				6.Annual report to
			 CongressThe Secretary of
			 Health and Human Service shall, on an annual basis, submit to the Committee on
			 Health, Education, Labor, and Pensions and the Committee on Appropriations of
			 the Senate and the Committee on Energy and Commerce and the Committee on
			 Appropriations of the House of Representatives a report that includes, with
			 respect to the preceding 1-year period—
			(1)the number and
			 amount of food products imported into the United States, aggregated by country,
			 and type of food, if any;
			(2)a listing of the
			 number of inspectors of imported food products and the number of inspections
			 performed on such products; and
			(3)aggregated data
			 on the findings of such inspections, including data related to violations of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 201 et seq.), and
			 enforcement mechanisms used to follow-up on such findings and
			 violations.
			
